— In a proceeding pursuant to article 10 of the Family Court Act, the appeals are from (1) an order of the Family Court, Nassau County (Collins, J.), dated June 28,1982, which declared that Claudia C. was a neglected child and (2) a further order of the same court dated August 31, 1983, which, inter alia, gave physical custody of the child to her father. H Appeal from order dated June 28,1982, dismissed, without costs or disbursements (see Family Ct Act, § 1112). H Order dated August 31, 1983, affirmed, without costs or disbursements. 11 In proceedings of this type “the findings of the nisi prius court must be accorded the greatest respect” (Matter of Irene O., 38 NY2d 776, 777). Based upon the testimony before her, the Family Court Judge could *846reasonably have found that appellant had inflicted or allowed excessive corporal punishment to be inflicted (see Matter of Monroe v Blum, 90 AD2d 572; Matter of John G., 89 AD2d 704; cf. Matter of Eric G., 99 AD2d 835) and that her personal life-style was not compatible with the rearing of children (Matter of Ray A.M., 37 NY2d 619, 624; Freiman v Freiman, 99 AD2d 765; Matter of Rodolfo “CC” v Susan “CC”, 37 AD2d 657). We are convinced that the disposition made is in the child’s best interests. Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.